DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Specie 1, Figures 1-9B, claims 1-6 in paper dated 08/24/22, is acknowledged.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gretz (10,593,445).
Regarding claim 1, Gretz discloses a structure configured to prevent a connector from being detached from an electronic component of a vehicle, the structure comprising:
a fixing clip member (26, figure 1) configured to fix the connector (113, figure 9) to a connector inserting groove (30, figure 4),
wherein the fixing clip member comprises:
a first stopper (84, figure 1) mounted in a mounting groove (42, figure 8) formed in the connector inserting groove, the first stopper acting as a hanging jaw that keeps the fixing clip member attached to the connector inserting groove in a process of inserting the fixing clip member into the connector inserting groove; and
a second stopper (82, figure 1) mounted in a stopper hanging groove formed in a front end portion of the connector (a groove on an outer surface of 113), the second stopper acting as a hanging jaw that keeps the connector attached to the connector inserting groove in a process of inserting the connector into the connector inserting groove.
Regarding claim 2, figure 1 shows a cut portion of one end portion of the fixing clip member protrudes to be inclined in an upward direction (84) of the fixing clip member, and a cut portion of an opposite end portion of the fixing clip member protrudes to be inclined in a downward direction (82) of the fixing clip member.
Regarding claim 3, figure 1 shows the first and second stoppers are alternately formed in a lengthwise direction of the fixing clip member.
Regarding claim 4, figure 1 shows the fixing clip member has a c-shape where one side thereof is open.

Allowable Subject Matter
5.	Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        09/08/22